Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 4-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guan (U.S Pub 2014/0202693).
Regarding Claim 1, Guan discloses a delayed gelling composition comprising a carboxylate-containing polymer (Abstract; Page 1, [0008], lines 1-4; Page 4, [0038], lines 1-8; Page 2, [0016]; Page 3, [0026]; Page 5, [0077]), at least one gel-delaying polymer (Abstract; Page 2, [0018], lines 1-7; [0020]; [0022]; Page 5, [0068]), and a cross-linker admixed with an injection fluid (Abstract; Page 3, [0031]; [0034], lines 1-7; [0036]; Page 4, [0038], lines 1-8).



Regarding Claim 4, Guan discloses the delayed gelling composition of claim I ). wherein said carboxylate-containing polymer is partially hydrolyzed polyacrylamide (H PA NI): copolymers of N-vinyl-2-pyrrolidone and sodium acrylate; tetrapolymers of sodium-2-acrylamido-2-methylpropanesulfonate, acrylamide, N-x inyl-2-pyrrolidone and sodium acrylate; copolymers of sodium-2- acrvlamido-2-mnethylpropanesul fonate and sodium acrylate; carboxylated polysaccharide: carboxymethylcellulose; carboxylated guar; and combinations thereof (Abstract; Page 2, [0016]; Page 3, [0026]; [0031], lines 1-4; [0033]; Page 5, [0077]).

Regarding Claim 5, Guan discloses the delayed gelling composition of claim 1), wherein said carboxylate-containing polymer is a micro-particle containing partially hydrolyzed polyacrylamide (HPANI) (Abstract; Page 2, [0016]; Page 3, [0026]; [0031], lines 1-4; [0033]; Page 5, [0077]).

Regarding Claim 6, Guan discloses the delayed gelling composition of claim I ). wherein said gel-delaying polymer is made from monomers selected from the group of vinyl, allyl, styrene. and acrylamide monomers and their derivatives, conjugated with a dicarboxylate or tricarboxylate (Abstract; Page 2, [0018], lines 1-7; [0020]; [0022]; Page 5, [0068]; [0072]).



Regarding Claim 8, Guan discloses the delayed gelling composition of claim 1), wherein said gel-delaying polymer is carboxylated polymer polyaspartate (PAsp), polymalate, polyoxalate, polymalonate. polyglutarate, polyadipate, or polypimelate (Abstract; Page 2, [0018], lines 1-7; [0020]; [0022]; Page 5, [0068]; [0072]).

Regarding Claim 9, Guan discloses the delayed gelling composition of claim 1), wherein said gel-delaying polymer is polyaspartate (PAsp), said crosslinker is CrIII) and said carboxylate-containing polymer is partially hydrolyzed polyacrylamide (HPAM)

Regarding Claim 10,  the delayed gelling composition of claim 1), wherein said gel-delaying polymer is polyxinyl alcohol succinate (PVAS) (Abstract; Page 2, [0018], lines 1-7; [0020]; [0022]; Page 5, [0068]; [0072]), said crosslinker is Cr(II) (Abstract; Page 3, [0031]; [0034], lines 1-7; [0035]-[0036]) and said carboxylate-containing polymer is partially hydrolyzed polyacrylamide (HPA M) (Abstract; Page 2, [0016]; Page 3, [0026]; [0031], lines 1-4; [0033]; Page 5, [0077]).



Regarding Claim 12, Guan discloses the delayed gelling composition of claim I ), wherein said gel-delaying polymer is polyvinyl alcohol succinate (PVAS) (Abstract; Page 2, [0018], lines 1-7; [0020]; [0022]; Page 5, [0068]; [0072]), said crosslinker is Cr(I1) (Abstract; Page 3, [0031]; [0034], lines 1-7; [0035]-[0036]) and said carboxylate-containing polymer is a microparticle containing partially hydrolyzed polyacrylamide (HPANI) (Abstract; Page 2, [0016]; Page 3, [0026]; [0031], lines 1-4; [0033]; Page 5, [0077]).

Regarding Claim 13, Guan discloses the delayed gelling composition of claim 1), wherein said carboxylate-containing polymer, said at least one gel-delaying polymer, and said crosslinker form a complex (Abstract; Page 1, [0008], lines 1-4; Page 4, [0038], lines 1-8; Page 2, [0016]; Page 3, [0026]; Page 5, [0077]).

Regarding Claim 14, Guan discloses the delayed gelling composition of claim 13), wherein said complex comprises polyvinyl alcohol succinate (PVAS) (Abstract; Page 2, [0018], lines 1-7; [0020]; [0022]; Page 5, [0068]; [0072]) as the gel-delaying polymer, Cr(Ill) as the crosslinker (Abstract; Page 3, [0031]; [0034], lines 1-7; [0035]-[0036]), and partially hydrolyzed 

Regarding Claim 15, Guan discloses the delayed gelling composition of claim 13), wherein said complex comprises polyaspartate (PAsp) as the gel-delaying polymer (Abstract; Page 2, [0018], lines 1-7; [0020]; [0022]; Page 5, [0068]; [0072]), Cr(III) as the crosslinker (Abstract; Page 3, [0031]; [0034], lines 1-7; [0035]-[0036]), and partially hydrolyzed polyacrylamide (HPA M) as the carboxylate-containing polymer (Abstract; Page 2, [0016]; Page 3, [0026]; [0031], lines 1-4; [0033]; Page 5, [0077]).

Regarding Claim 16, Guan discloses the delayed gelling composition of claim 13), wherein said complex comprises polyvinyl alcohol succinate (PVAS) as the gel-delaying polymer (Abstract; Page 2, [0018], lines 1-7; [0020]; [0022]; Page 5, [0068]; [0072]), Cr( III) as the crosslinker (Abstract; Page 3, [0031]; [0034], lines 1-7; [0035]-[0036]), and a microparticle containing partially hydrolyzed polyacrylamide (HPANI) as the carboxylate- containing polymer (Abstract; Page 2, [0016]; Page 3, [0026]; [0031], lines 1-4; [0033]; Page 5, [0077]).

Regarding Claim 17, Guan discloses the delayed gelling composition of claim 13), wherein said complex comprises polyaspartate (PAsp) as the gel-delaying polymer (Abstract; Page 2, [0018], lines 1-7; [0020]; [0022]; Page 5, [0068]; [0072]), Cr(III) as the crosslinker (Abstract; Page 3, [0031]; [0034], lines 1-7; [0035]-[0036]), and a microparticle containing partially hydrolyzed polyacrylamide (HPAM) as the carboxylate-containing polymer (Abstract; Page 2, [0016]; Page 3, [0026]; [0031], lines 1-4; [0033]; Page 5, [0077]).

Regarding Claim 18, Guan discloses the delayed gelling composition of claim 14), wherein the molar ratio of the COO- groups from the PVAS to the Cr(11) is 12:1 (Abstract; Page 2, [0018], lines 1-7; [0020]; [0022]; Page 5, [0068]; [0072]).

Regarding Claim 19, Guan discloses the delayed gelling composition of claim 15), wherein the molar ratio of COO- groups from the PAsp to the Cr(Ill) is 6:1 (Abstract; Page 2, [0018], lines 1-7; [0020]; [0022]; Page 5, [0068]; [0072]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Guan (U.S Pub 2014/0202693) in view of Lin (U.S Pub 2014/0209305).
Regarding Claim 3, Guan fails to expressly disclose the delayed gelling composition of claim 1, wherein said crosslinker is polyethylenimine (PEI).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Guan to incorporate a specific crosslinker above, as taught by Lin, because doing so would help delay the crosslinking of the gels downhole in order to mobilize and produce oil from the formations below.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Berkland et al (U.S Pub 2008/0223578) – discloses a polyelectrolyte complex for the delayed gelation of a water and hydrocarbon producing formation.  The complex comprises a polyanion complex with a polycations and a water soluble polymer capable of being cross-linked by the polyelectrolyte gelling agent (Abstract; Page 1, paragraphs [0009]-[0010]).
	Hessert et al (U.S Patent 3,749,172) – discloses improvements in the secondary recovery operations by utilizing a medium comprising aqueous gels prepared from strong brines and certain polyacrylamides and related polymers (Abstract; Col 1, lines 6-32).	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHISH K VARMA whose telephone number is (571)272-9565. The examiner can normally be reached Monday-Friday 9:30-5:30pm, Telework Mondays and Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASHISH K VARMA/Examiner, Art Unit 3674                                                                                                                                                                                                        



/ZAKIYA W BATES/Primary Examiner, Art Unit 3674